PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/755,021
Filing Date: 30 Jun 2015
Appellant(s): ICU Medical, Inc.



__________________
Erin M. Cardinal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/8/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2004/0167804 A1) in view of Ford et al. (5,681,285), and further in view of Stewart (US 2005/0277911 A1).

(2) Response to Argument
In the Appeal Brief filed 19 May 2022, Appellant makes the following arguments:
A) The references fail to disclose displaying a suggested action to resolve an error message and selectable options responsive to the suggested action. The references fail to disclose displaying an error message in a middle portion and displaying a suggested action to resolve the error message with selectable options responsive to the suggested action in a bottom portion.

Examiner will address Appellant’s arguments in sequence as they appear in the brief.

Argument A
 As per the first argument, the Examiner respectfully submits that the broadest reasonable interpretation of “suggested action to resolve the error message” and “selectable options responsive to the suggested action” would include the displaying of warnings/error with instruction on how to move to the next step (e.g., “Program parameters exceed recommended range for medication therapy. Are you sure you want to proceed?” and “Authorization is required for this therapy. Proceed?”) and the selectable options of “yes” and “no” in Figures 6-8 of Stewart. Selecting the “yes” or “no” option would therefore resolve the error message. As such, it is unclear how the language of the claim differs from the applied prior art. 
Furthermore, the Examiner relied upon the Simpson reference, not Stewart as argued, to teach “displaying a screen, wherein the screen comprises a header portion, a middle portion, and a bottom portion, wherein the middle portion includes the error message.” See Figures 17 & 18 of Simpson. Note that said figures have header, middle, and bottom portions and the error message is in the middle of the display. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LENA NAJARIAN/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686  
                                                                                                                                                                                                      /JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686      
                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.